Name: Council Regulation (EC) No 2838/98 of 17 December 1998 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: America;  health;  trade policy;  beverages and sugar;  foodstuff
 Date Published: nan

 Avis juridique important|31998R2838Council Regulation (EC) No 2838/98 of 17 December 1998 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must Official Journal L 354 , 30/12/1998 P. 0011 - 0011COUNCIL REGULATION (EC) No 2838/98 of 17 December 1998 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), and in particular Article 70(2) thereof,Having regard to the proposal from the Commission,Whereas Articles 1(2) and 2 of Regulation (EEC) No 2390/89 (2), provide for import facilities for wine products originating in third countries which offer specific guarantees through the provision of a certificate of origin and conformity and an analysis report; whereas Article 3(2) of that Regulation limits those facilities to a trial period expiring on 31 December 1998;Whereas negotiations are currently under way between the Community, represented by the Commission, and the United States of America, with a view to reaching an agreement on trade in wine; whereas these negotiations involve in particular the import conditions and oenological practices of each party and also the protection of appellation as to origin; whereas the intentions expressed by both parties indicate that the adoption of an agreement satisfactory to both parties can be expected within a reasonable time; whereas to facilitate the smooth progress of these negotiations the derogations for import facilities should be extended until the entry into force of the agreement resulting from these negotiations, but not later than 31 December 2003;Whereas, in order to avoid any deadlock in negotiations leading to the permanent introduction of these facilities, a mechanism should be set up whereby the Council can verify the actual state of progress of the negotiations; whereas the Commission should therefore keep the Council regularly informed of progress,HAS ADOPTED THIS REGULATION:Article 1 Article 3(2) of Regulation (EEC) No 2390/89 shall be replaced by the following:'2. Article 1(2) and the second subparagraph of Article 2(2) shall apply until the entry into force of the agreement resulting from the negotiations with the United States of America on an agreement on trade in wine, but not later than 31 December 2003. The Commission shall keep the Council regularly informed of the progress of these negotiations and submit to the latter a report not later than 31 March 2000, together with appropriate proposals, if necessary`.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply as from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1627/98 (OJ L 186, 16. 7. 1998, p. 9).(2) OJ L 232, 9. 8. 1989, p. 1. Regulation as last amended by Regulation (EC) No 2611/97 (OJ L 353, 24. 12. 1997, p. 1).